Tongli Pharmaceutical (USA), Inc Independent Director’s Complementary Agreement
 
This Complementary agreement is made as of the 1st day of April, 2009 and is by
and Tongli Pharmaceutical (USA), Inc., a Delaware corporation (hereinafter
referred to as the “Company”) and Hui Shao.


In consideration of the mutual promise and agreements set forth below, the
Company and Hui Shao hereby agree as follows:


Directors’ Fees. The Company will pay Hui Shao a director’s fee of $12,000 per
annum, payable in equal monthly installments starting from the 1st day of April,
2009. This Fee represents a retainer for services rendered as a member of it
Board of Directors, and is in addition to any fees to which Hui Shao may be
entitled under guidelines and rules established by the Company from time to time
for compensating non-employee directors for serving on, and attending meetings
of, committees of it Board of Directors and the board of directors of its
subsidiaries.


The parties, by signing below, agree to the terms and conditions set forth in
this complementary agreement.


COMPANY:
DIRECTOR:
Tongli Pharmaceutical (USA), Inc
 



By:
 
Name: Mingli Yao
Hui Shao
Title: Chief Executive Officer
 



 
 

--------------------------------------------------------------------------------

 
 